Case 2:19-cv-02687 Document 1-1 Filed 11/05/19 Page 1 of 2

EXHIBIT A
Case 2:19-cv-02687 Document 1-1 Filed 11/05/19 Page 2 of 2

EEOC Form 5 (5/01)

 

Charge Presented To: Agency(ies) Charge No(s):
CHARGE OF DISCRIMINATION prSeUicSeHieanloss =

This form is affected by the Privacy Act. See enclosed Privacy Act

[_] FEPA ,
Statement and other information before completing this form. heroc St 43 20D / G ce A / A, ue p

 

 

 

 

 

and EEOC
Stateor local Agency, if any
Name (indicate Mr., Ms, Mrs) Date of Birth
Armando Gutierrez . =
Street Address Cily, State and ZiP Code

c/o Dugan Schlozman LLC 8826 Santa Fe, Suite 307 Overland Park, KS 66212

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe Discriminated Against
Me or Others. (/Fmore than two are named, list under PARTICULARS below)

 

 

 

 

 

 

 

 

Name Na. Employees, Members Phone No. wilh Area Code
The Big Biscuit approx 200 913-768-4444
Street Address City, State and ZIP Cade
7198 Metcalf Avenue Overland Park, KS 66204
Name No. Employees, Members Phone No. with Area Cade
Street Address City, State and ZIP Code
DISCRIMINATION BASED ON (Check appropriate bostes}} DATE(S) DISCRIMINATION TOOK PLACE
. Earliest Latest
[-] RACE [_] cotor [-] sex [-] RELIGION [-] NATIONAL ORIGIN December 17, | December 21,
2018
LC] RETALIATION [J AGE [x] DISABILITY [] OTHER (Specify below) C] CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional Paper is needed attach extra shret(s)):
| worked for the Big Biscuit in Overland Park, Kansas, Starting on approximately December 2, 2017. Management liked my work and agreed th

 

 

{want this charge filed with both the EEOC and the State or local Agency, ifany. | will advise the | NO™ARY - When necessary far Stats ar Lacal Agency Requiromenk
agencies if change m y address or phone number and | will Cooperate fully with them in the
Processing of my charge in accordance with their procedures,

 

 

z ' swear or affirm that [have read the above char
' declare under penalty of Perjury that the above Is true and coyract, knowledge, information and belief,

SIGNATURE OF COMPLAINANT

gé and that itis true to the best of my

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(manth, day, year)

 

 

 

 

 
